Lumpkin, P. J.
1. Allowing the introduction of illegal evidence offered to establish particular facts is not cause for a new trial, when such facts are either admitted by the objecting party or clearly established by uncontradicted legal testimony.
2. Even if evidence offered to discredit a witness for the accused in a criminal trial was not competent, and therefore inadmissible, neither admitting it norgiving in reference to it a charge appropriate to evidence legally admitted for such a purpose should be treated as cause for a new trial, when, even upon the assumption that the testimony of this witness was true, it was such as could have had no material bearing upon the issues involved and would have been of no real benefit to the accused.
3. When dying declarations are admitted in evidence without objection, and the court gives to the jury proper instructions relating thereto, it will be presumed that the foundation for their introduction was properly laid.
4. The newly discovered evidence set forth in the motion for a new trial was in many respects cumulative, and besides could, by the exercise of the- slighest diligence, have been obtained before the trial.
5. The foregoing notes cover the material questions presented by the record in this case, and there was no abuse of discretion in denying a new trial.

Judgment affirmed.


All the Justices concurring.

Indictment for murder. Before Judge Reese. 'Warren superior court. April term, 1899.
E. P. Davis, for plaintiff in error.
J. M. Terrell, attorney-general, and P. H. Lewis, solicitor-general, by Harrison & Bryan, contra.